UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 29, 2011 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 1-13712 72-1287456 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 Jefferson Terrace, New Iberia, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act INFORMATION TO BE INCLUDED IN THE REPORT Section 5 – Corporate Governance and Management Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a)Effective March 29, 2011, the Board of Directors of the Registrant approved an amendment to its bylaws to renumber Article XI as Article XII and to add a new Article XI regarding indemnification.A copy of the Amended and Restated Bylaws is filed as Exhibit 3.1 hereto. Section 9 –Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits: Exhibit 3.1Amended and Restated Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TECHE HOLDING COMPANY /s/ J. L. Chauvin Date:­­­­­March 31, 2011 By: J. L. Chauvin Senior Vice President, Treasurer and Chief Financial Officer
